Citation Nr: 1631500	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  06-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321 for post-operative degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband and daughter


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1999 to June 2004.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the RO that, in pertinent part, granted service connection for post-operative degenerative disc disease of the lumbar spine evaluated as 10 percent disabling effective June 17, 2004.  The Veteran timely appealed for a higher initial rating.

In December 2005, the RO increased the disability evaluation to 20 percent for post-operative degenerative disc disease of the lumbar spine, effective the date of claim on June 17, 2004.  Because higher evaluations are available for the lumbar spine disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2009, the Veteran and her husband testified during a videoconference hearing before a former Veterans Law Judge.

In a December 2009 decision, the Board, in pertinent part, denied an initial schedular disability rating in excess of 20 percent for post-operative degenerative disc disease of the lumbar spine; and remanded the matter of an extraschedular evaluation under 38 C.F.R. § 3.321, for consideration in the first instance.  In March 2010, VA's Appeals Management Center (AMC) determined that the evidence of record did not demonstrate exceptional or unusual circumstances; and issued a supplemental statement of the case, denying entitlement to an extraschedular evaluation for post-operative degenerative disc disease of the lumbar spine.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that her service-connected disabilities prevent her from working.  In this case, the Board notes that the Veteran has put forth statements indicating that she believes her service-connected lumbar disability renders her unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In an August 2010 decision, the Board found that the Veteran's lumbar disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards; and remanded the matter of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) for post-operative degenerative disc disease of the lumbar spine, for referral to the Director of Compensation and Pension Service.  The Board also remanded the matter of an extraschedular evaluation pursuant to 38 C.F.R. § 4.16(b) for TDIU, for consideration in the first instance.  All requested actions having been accomplished, they are returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2013, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the June 2009 Board hearing and that she had the right to another Board hearing.  Later that same month, the Veteran indicated that she did want an additional hearing prior to her moving out-of-state.

In September 2013, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  Later that same month, the Veteran withdrew her prior request for a Board hearing, in writing.  A supplemental statement of the case was issued in March 2015.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall, 11 Vet. App. at 271.  



FINDINGS OF FACT

1.  The schedular criteria fully contemplate the Veteran's subjective complaints related to her service-connected post-operative degenerative disc disease of the lumbar spine, as well as the objective symptomatology identified by physicians.

2.  There are no symptoms or complaints associated with the Veteran's post-operative degenerative disc disease of the lumbar spine that are not accounted for by a service-connected disability.

3.  Service connection is in effect for asthma, rated as 30 percent disabling; for post-operative degenerative disc disease of the lumbar spine, rated as 20 percent disabling; for reflex sympathetic dystrophy with sciatic radiculopathy of the left lower extremity, rated as 20 percent disabling; for reflex sympathetic dystrophy with sciatic radiculopathy of the right lower extremity, rated as 20 percent disabling; for a right hip strain, rated as 10 percent disabling; for a left hip strain, rated as 10 percent disabling; for kidney stones, rated as 10 percent disabling; for dysthymic disorder, rated as 10 percent disabling; and for irritable bowel syndrome and residual scars of lumbar discectomy, each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 70 percent from June 17, 2004, and 80 percent from March 26, 2010.  

4.  The Veteran has not worked full-time since June 2004; she reportedly has work experience as an air traffic controller. 

5.  The combined effect of service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation of post-operative degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2015).
2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by August 2010 and August 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or AMC has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations and referral to the Director of Compensation and Pension Service.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the former Veterans Law Judge clarified the issues, explained the concepts of service connection and higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including referral to the Director of Compensation and Pension Service.  The actions of the former Veterans Law Judge supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Extraschedular Evaluation

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

However, in some instances the application of the Rating Schedule is inadequate to compensate a Veteran for all manifestations and functional impacts of a service-connected disability.  In such cases, an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b), which provides that in exceptional cases, where an unusual disability picture is presented, a rating outside the schedule may be assigned.  Discretion for such lies with the Under Secretary for Benefits or the Director, Compensation and Pension Service.

VA in July 2012, following conclusion of the development directed by the Board in December 2009 and in August 2010, referred the claim to the Director of Compensation and Pension Service, which that same month issued a decision denying entitlement to extraschedular evaluation under 38 C.F.R. § 3.321.  As the Director has considered the matter in the first instance, the Board now has jurisdiction to consider the merits of the claim.  The Board is not bound by any determination of the Director.  Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).
First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014). 

There is a general rating formula for diseases and injuries of the spine, primarily based on limitation of motion.  There is also a formula for rating intervertebral disc syndrome based on incapacitating episodes. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  Associated neurological disabilities, generally, are separately rated under the neurological sections of the rating schedule.  In general, the rating criteria take into account pain and other symptoms.  VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The question to be considered here, as the first prong of the Thun test, is whether those criteria fully account for the Veteran's complaints and symptomatology.

The Board finds that they do.  The Veteran's complaints have, throughout the appellate period, been consistent.  She has reported constant pain in the upper lumbar area with the intensity of 3, on a 10-point scale.  She gets pain with any movement, and also has stiffness.  Computed tomography in October 2008 revealed that the Veteran has a grade 1 spondylolisthesis at L5-S1 and degenerative changes.  Records show that the Veteran elected to undergo an L5-S1 fusion for discogenic low back pain in March 2009.  In 2010, she underwent physical therapy for back pain twice a week.  She reported flare-ups at least two or three times a week, where the intensity of pain shot up to an 8, on a 10-point scale, and lasted from three-to-four hours.  She has a nerve stimulator that helps ease the pain.  She also has functional limitations in lifting and bending.  The Veteran could walk a quarter mile and climb stairs.  Associated neurological symptoms, such as radiating pain down both her legs; and bladder/bowel symptoms, including irritable bowel syndrome, have been separately evaluated.

The schedular criteria, particularly as modified by and applied in conjunction with the DeLuca factors under 38 C.F.R. §§ 4.40, 4.45, 4.59, squarely address the Veteran's symptoms and complaints.  Restrictions on motion and functional use, both mechanical and imposed by pain, are considered under the general rating formula for diseases and injuries of the spine.  As noted above, neurological deficits are separately evaluated and addressed by schedular criteria.  Simply put, all of the Veteran's complaints related to the lumbar spine disability, as well as the objectively identified manifestations and secondary effects of such, are addressed by schedular criteria.  The first prong of the Thun test is not met, and no extraschedular evaluation can be assigned.

III.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither her non-service-connected disabilities nor her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

VA received the Veteran's original claim for compensation in April 2003.  

In this case, the Veteran has completed four years of college education, and has had additional education and training in business management.  She reportedly last worked in active service as an air traffic controller full-time in June 2004.

Service connection is currently in effect for asthma, rated as 30 percent disabling; for post-operative degenerative disc disease of the lumbar spine, rated as 20 percent disabling; for reflex sympathetic dystrophy with sciatic radiculopathy of the left lower extremity, rated as 20 percent disabling; for reflex sympathetic dystrophy with sciatic radiculopathy of the right lower extremity, rated as 20 percent disabling; for a right hip strain, rated as 10 percent disabling; for a left hip strain, rated as 10 percent disabling; for kidney stones, rated as 10 percent disabling; for dysthymic disorder, rated as 10 percent disabling; and for irritable bowel syndrome and residual scars of lumbar discectomy, each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 70 percent from June 17, 2004, and 80 percent from March 26, 2010.  

As noted by the Director of Compensation and Pension Service, the Veteran has had a combined rating of 70 percent-with musculoskeletal conditions combining to at least 40 percent-from the date of original service connection.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

The remaining issue, then, is whether the Veteran's service-connected disabilities render her unable to obtain and retain substantially gainful employment.  
The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose, 4 Vet. App. at 363.

The report of a VA (contract) examination in April 2004, prior to the Veteran's discharge from active service, reflects that the Veteran lost approximately 25 to 30 hours a week from work due to her post-operative degenerative disc disease of the lumbar spine; and that she lost approximately two days a month from work due to her irritable bowel syndrome.  No time was lost from work due to her other service-connected disabilities.

Records received from the Social Security Administration in May 2005 reveal a primary diagnosis of reflex sympathetic dystrophy, and a secondary diagnosis of discogenic/degenerative back disorder; and indicate that the Veteran's disability began in June 2004.

The report of a VA (contract) examination in July 2005 reflects that the Veteran is in chronic pain every day, and that she has a back stimulator.  She reported problems with sitting that made her back pain worse, and with standing that made her hip pain worse.  She also reported that she could not wear a shoe on her left foot because of complex reflex sympathetic dystrophy.  The examiner noted that the Veteran would have difficulty finding work; and that she may be able to work at a desk-type job, if she could stand and walk periodically.

The report of a VA (contract) examination in October 2006 reveals that the Veteran is mildly disabled from a mental health point of view, and is cognitively capable of working.

The report of an April 2008 VA examination reflects that the Veteran has flare-ups from her lumbar disability, which causes increased pain, fatigue, and functional loss and weakness.  She reported being limited in what she can do, in terms of bending and mobility.  The examiner noted that the Veteran has an antalgic gait, using a cane with a left limp.  She is unable to walk in tandem on her toes and heels.  X-rays revealed very minimal degenerative joint disease in both hip joints. 

In June 2009, the Veteran testified that she needed help getting in and out of a bathtub, and getting in and out of a car; and that she had radiating pain in her legs.  She testified that she could not lift anything over five pounds.  She also testified that she lost bone mass in her left foot, which caused her to not be able to walk straight.

In terms of functional impairment, a VA examiner in March 2010 opined that there was no evidence that the Veteran's psychological difficulties would impair her ability to function in the workplace setting.  Specifically, there is no significant functional impairments noted for the dysthymia that she is having.  The Veteran described actually a very good social functioning.  Her thought processes are goal-directed, and no impairment in communication is noted.  A Beck Depression Inventory II had been administered, and the Veteran reported minimal symptoms of depression.  A global assessment of functioning (GAF) score of 70 to 71 was assigned.

In terms of functional impairment, another VA examiner in March 2010 opined that there are no functional limitations from the Veteran's irritable bowel syndrome.  The Veteran did report that she sometimes would not leave home for one-to-two days; and that she had three accidents in the past, with one in 2009 and one in 2010.

Also, in March 2010, the Veteran reported functional limitations with any lifting and bending, due to her service-connected post-operative degenerative disc disease of the lumbar spine.  Her husband helped her with house chores, and she needed assistance in picking out groceries.  She could not sit in a car for more than two hours, and could not drive long distances.  The March 2010 examiner opined that the Veteran had moderate functional limitations with the lumbar spine with standing and walking, and with prolonged sitting and prolonged standing and walking.  The examiner also opined that the lumbar disability is less likely as not to affect light sedentary work.  There are no functional limitations with the residual scars of lumbar discectomy.
In terms of functional impairment, the Veteran reported in March 2010 that her reflex sympathetic dystrophy in each foot affected her ability to walk and also became irritated with prolonged sitting.  The March 2010 examiner opined that the disability may affect physical type of activity, and is less likely as not to affect light sedentary work.

The March 2010 examiner also opined that the Veteran's asthma causes mild functional limitation with physical types of work, and is less likely as not to affect sedentary-type employment.  There are no functional limitations from the kidney stones.  Regarding the left hip strain and right hip strain, the examiner opined that the conditions are less likely as not to affect sedentary employment.  Regarding her irritable bowel syndrome, while physical type of employment may be affected, the March 2010 examiner opined that the condition is less likely as not to affect sedentary employment.

Overall, the March 2010 examiner opined that the Veteran is capable of sedentary to light or moderate duty employment, based on her service-connected disabilities alone.

Here, the Board finds that none of the VA (contract) examiners has described total occupational impairment due to the Veteran's service-connected disabilities.  That is evidence that must be considered.

The Veteran has asserted that she is unemployable due to her service-connected disabilities.  To this extent, her statement is of probative value.  Significantly, the Board finds that the Veteran's physical limitations due to reflex sympathetic dystrophy and post-operative degenerative disc disease of the lumbar spine have been corroborated by her Social Security records.  The record further reflects significant functional impairment due to flare-ups, and difficulties with prolonged sitting and walking, due to her back, hips, and feet.  While examiners opined that the Veteran may be able to perform some limited types of sedentary work, several have noted difficulties in the Veteran's performing such work on a full-time basis.

Here, the Social Security Administration has found the Veteran to be disabled based solely on service-connected disabilities.  The overall evidence demonstrates that the Veteran is unable to secure and follow any substantially gainful occupation by reason of the combined effects of her service-connected disabilities alone.  In reaching this decision, the Board has resolved all doubt in favor of the Veteran.  

Furthermore, because TDIU is not based upon a single disability, the issue of special monthly compensation is not raised by the record.  Specifically, the Veteran does not have a single 100 percent evaluation.


ORDER

Extraschedular evaluation under 38 C.F.R. § 3.321 for post-operative degenerative disc disease of the lumbar spine is denied.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


